Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1 and 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “determine a user proximity to a vehicle sharing system, the vehicle sharing system comprising a plurality of resources, and the user proximity corresponding to a user distance from the vehicle sharing system; obtain historical data collected from the vehicle sharing system, the historical data including a total number of resources available during a time period; determine an availability of a resource of the plurality of resources based at least in part on the historical data, the availability corresponding to a physical presence of the resource related to the vehicle sharing system; generate an availability response indicative of the availability of the resource; and provide the availability response to an indicator, the indicator alerting the user as to the availability of the resource.”
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation done by a human but for the recitation of generic computer components under certain methods of organizing human activity (under sales and business relations). That is, other than reciting “processor”, “memory” and “computing device” nothing in the claim element precludes the steps from practically being performed by a human using generic computer component. For example, “determine”, “obtain”, “determine”, “generate” and “provide” in the context of this claim encompasses the user to manually determine user proximity to a vehicle, obtain historical data, and provide availability of vehicles to users. 
This judicial exception is not integrated into a practical application. In particular, the claims only recite three additional elements- a “processor”, “a memory device” and a “computing device” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining what should be presented to a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claims 1 and 5 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
The limitations of the dependent claims 2-4 and 6-15, further describe the identified abstract idea. In addition, the limitations of claims 2, 4, 6-7, 9-12 and 14-15 define how the proximity of the user is determined which further describes the abstract idea. The generic computer component of claims 3, 8 and 13 (NFC, user device) merely serve as the generic computer component and the functions performed by the generic computer components essentially amount to the abstract idea identified above. None of the dependent claims when taken separately in combination with each dependent claims parent claim overcome the above analysis and are therefore similarly rejected as being ineligible.  
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 8-9, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Audet, (U.S. Patent Application Publication No. 2011/0010300) in view of Stanfield et al. referred to hereafter as Stanfield (U.S. Patent Application Publication No. 2013/0238167).

As to claims 1 and 5, Audet teaches a system and method, comprising: 
at least one computing device processor; and a memory device including instructions that, when executed by the at least one computing device processor (para. 52-53) 
the vehicle sharing system comprising a plurality of resources, (para. 10, 33, 41, 47) 
obtain historical data collected from the vehicle sharing system, the historical data including a total number of resources available during a time period (para. 67 and 74)
determine an availability of a resource of the plurality of resources based at least in part on the historical data, the availability corresponding to a physical presence of the resource related to the vehicle sharing system (para. 60, 68 and 77)
generate an availability response indicative of the availability of the resource (para. 25) 
provide the availability response to an indicator, the indicator alerting the user as to the availability of the resource (para. 25-26).
Audet does not teach:
determine a user proximity to a vehicle sharing system and the user proximity corresponding to a user distance from the vehicle sharing system. 
However, Stanfield teaches a system and method comprising:
determine a user proximity to a vehicle sharing system and the user proximity corresponding to a user distance from the vehicle sharing system (para. 17, 23 and 31).
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to determine a user proximity to a vehicle sharing system and the user proximity corresponding to a user distance from the vehicle sharing system in Audet as taught by Stanfield. Motivation to do so comes from the knowledge well known in the art that allowing a user to determine availability of vehicles to rent from a distance without having to physically walk to the location of the vehicle would make it easier for the user to find available vehicles and search a larger number of vehicles within a limited range.
As to claims 3 and 8, Audet in view of Stanfield teach all the limitations of claim 1 as discussed above.  
Audet does not teach:
the vehicle sharing system includes a docked bicycle sharing system comprising a plurality of docking stations and a plurality of bicycles 
the user proximity is determined by receiving a signal from a user device of a user over a near field communication (NFC) protocol.
However, Stanfield further teaches:
the vehicle sharing system includes a docked bicycle sharing system comprising a plurality of docking stations and a plurality of bicycles (para. 48 and 61-64) 
the user proximity is determined by receiving a signal from a user device of a user over a near field communication (NFC) protocol (para. 31 and 71).
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to determine a user proximity to a vehicle sharing system and the user proximity corresponding to a user distance from the vehicle sharing system in Audet as taught by Stanfield. Motivation to do so comes from the knowledge well known in the art that allowing a user to determine availability of vehicles to rent from a distance without having to physically walk to the location of the vehicle would make it easier for the user to find available vehicles and search a larger number of vehicles within a limited range.
As to claim 6, Audet in view of Stanfield teach all the limitations of claim 5 as discussed above. 
Audet further teaches: 
obtaining historical data collected from the vehicle sharing system, the historical data comprising a quantity of resources physically located at the vehicle sharing system, wherein the availability is determined at least in part by the historical data (para. 60, 67-68, 74 and 77). 
As to claim 9, Audet in view of Stanfield teach all the limitations of claim 5. 
Audet further teaches: 
the plurality of resources includes a plurality of vehicle docking spots, an individual vehicle docking spot associated with one of the resources, the method further comprising: recommending a resource of the plurality of resources to the user based on the availability (para. 73-77); 
making the recommendation of the resource of the plurality of resources based at least in part on a proximity of the resource to another resource of the plurality of resources, wherein the resources is selected such that the resource has the greatest distance between the resource and the other resources of the plurality of resources (para. 64-68 and 76-78).	
As to claim 11, Audet in view of Stanfield teach all the limitations of claim 5. 
Audet further teaches:
the indication comprises an auditory indication, a visual indication, a haptic indication, or a combination thereof (para. 67).
As to claim 12, Audet in view of Stanfield teach all the limitations of claim 5. 
Audet further teaches:
the plurality of resources includes a plurality of vehicle docking spots, an individual vehicle docking spot associated with one of the resources, and the indication is mounted to at least one of the vehicle docking spots or the vehicle (para. 48 and 61-64).
As to claim 13, Audet in view of Stanfield teach all the limitations of claim 5. 
Audet does not teach:
the indication is transmitted to a user device associated with the user
However, Stanfield teaches:
the indication is transmitted to a user device associated with the user (para. 54 and 59).
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to determine a user proximity to a vehicle sharing system and the user proximity corresponding to a user distance from the vehicle sharing system in Audet as taught by Stanfield. Motivation to do so comes from the knowledge well known in the art that allowing a user to determine availability of vehicles to rent from a distance without having to physically walk to the location of the vehicle would make it easier for the user to find available vehicles and search a larger number of vehicles within a limited range.
As to claim 15, Audet in view of Stanfield teach all the limitations of claim 5. 
Audet further teaches:
authorizing a resource for check out to the user; and updating the historical data based at least in part on the resource being checked out by the user (para. 64-67).

Claims 2, 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Audet, (U.S. Patent Application Publication No. 2011/0010300) in view of Stanfield et al. referred to hereafter as Stanfield (U.S. Patent Application Publication No. 2013/0238167), further in view of Good, (U.S. Patent Application Publication No. 2005/0090951).

As to claims 2, 7 and 14, Audet in view of Stanfield teach all the limitations of claims 1 and 5. 
Audet in view of Stanfield do not teach:
obtain maintenance data collected from the vehicle sharing system, the maintenance data including at least one of past maintenance activity, present maintenance activity, or future maintenance activity for the plurality of resources; and update the availability based at least in part on the maintenance data.
	However, Good teaches:
obtain maintenance data collected from the vehicle sharing system, the maintenance data including at least one of past maintenance activity, present maintenance activity, or future maintenance activity for the plurality of resources (para. 51-54); 
update the availability based at least in part on the maintenance data (para. 50-53 and 63).
	It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to obtain maintenance data and update availability in Audet as taught by Good. Motivation to do so comes from the knowledge well known in the art that identifying maintenance and availability data of a resource would allow the method/system to more accurately identify whether a vehicle is available or will be available.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Stanfield et al. referred herein as Audet, (U.S. Patent Application Publication No. 2011/0010300) in view of Stanfield et al. referred to hereafter as Stanfield (U.S. Patent Application Publication No. 2013/0238167), further in view of Muijs (U.S. Patent Application Publicaition No. 2014/0210964).
	
As to claims 4 and 10, Audet in view of Stanfield teach all the limitations of claims 1 and 5. 
Audet in view of Stanfield do not teach:
the user proximity is determined by: obtaining an image from an area proximate the vehicle sharing station; processing the image using one or more object detection algorithms to identify a human; and upon detection of the human, determining the user distance from the vehicle sharing station.
	However, Muijs teaches:
user proximity is determined by: obtaining an image from an area proximate the vehicle sharing station; processing the image using one or more object detection algorithms to identify a human; and upon detection of the human, determining the user distance from the vehicle sharing station (para. 8, 10, 94 and 99-101). 
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to determine the user distance from the vehicle sharing station in Audet as taught by Muijs. Motivation to do so comes from the knowledge from the teachings of Muijs that determining distances to objects based on an image from an image capturing device would allow for increased flexibility, reduced complexity, reduced resource usage (in particular reduced computational resource usage), improved distance determination and/or improved performance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZEINA ELCHANTI/Examiner, Art Unit 3628